Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
7, 2007









 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed June 5, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00430-CV
____________
 
IN RE ASPEN
TECHNOLOGY, INC., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On June
1, 2007, relator filed a petition for
writ of mandamus in this Court, requesting we direct the Honorable Elizabeth
Ray, Judge of the 165th District Court of Harris County, Texas, to set aside
her order compelling arbitration in Houston before a single arbitrator and to
compel arbitration in Boston before an AAA three-member panel.  Because relator failed to comply with the requirements of the Rules
of Appellate Procedure, it has not established entitlement to the extraordinary
relief sought.  See Tex. R.
App. P. 9.5(a), 52.2, 52.3(e) and 52.3 (j)(1)(A). 
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed June 5, 2007.
Panel consists of Justices Anderson,
Fowler, and Seymore.